DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 9/17/2020 has been considered by the Examiner. Currently claims1, 2, 6-7, 10-16, and 18-19 are pending, claims 3-5, 8-9, 17, and 20 are canceled, and claims 1, 6, and 16 have been amended. A complete action on the merits of claims 1, 2, 6-7, 10-16, and 18-19 follows below. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/2020 has been considered by the Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 6-7, 10-15, 17, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the feedback loop.” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 3 recites “n devices per bank” and line 32 recites “n thermoelectric cooling devices.” It is unclear if the devices in the first recitation is directed to “thermoelectric cooling devices.”  For the purposes of compact prosecution the Examiner interprets the limitation to be –n thermoelectric cooling devices per bank.—
Claims 1, 6, and 16 recite the limitation “said plurality of banks.” There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected due to the dependency on rejected claim 1. 
Claims 7, 10-15 are rejected due to their dependency on rejected claim 6. 
Claims 18 and 19 are rejected due to their dependency on rejected claim 16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0117445) in view of Cheung (Pub. No. 2002/0156509), as further evidenced by Hale (2009/0155838) and in further view of Chiurco (4860748).
Regarding claim 1, Lee teaches a therapeutic hypothermia apparatus ([Abstract] A system that can be used to provide highly controlled thermal therapy to both cool and heat a skin surface) comprising: 
a plurality of thermoelectric cooling devices interconnected with m banks of n devices per bank ([0012] thermoelectric modules 18 which have a Peltier or Seeback effect and located in the second chamber 22 of the wrap 12 [0043] while four thermoelectric modules are depicted there may be multiple thermoelectric modules utilized) distributed on at least one therapeutic unit (joint conforming wrap 12) configured for attachment to one or more portions of a human body for conduction thermal transfer ([0042] thermally conductive fabric in contact with the second skin contacting surface 16 of wrap 12 comprising nylon, polyesters or combinations of the foregoing and a metal such as aluminum, copper, silver or other materials) from a first side of said plurality of thermoelectric cooling devices to the one or more portions of the human body to control cooling and warming ([0042] the second skin contacting surface 16 of the wrap 12 in contact with the patient’s skin may be warm or cold depending on the desired therapy);
at least one fluid passageway disposed adjacent to a second side of each of said plurality of thermoelectric cooling devices for transferring thermal energy between said second side of said purity of thermoelectric cooling devices and said at least one fluid passageway;

a thermally conductive layer configured to conform to one or more portions of a human body for thermal transfer between said plurality of thermoelectric cooling devices and said portions of the human body ([0042] thermally conductive fabric in contact with the second skin contacting surface 16 of wrap 12 comprising nylon, polyesters or combinations of the foregoing and a metal such as aluminum, copper, silver or other materials. The layer is configured to conform since Lee provides the device can entirely be elastomeric such as woven elastic material [0037]);  
a plurality of temperature sensors coupled near an interior surface of said thermally conductive layer, wherein said temperature sensors are configured for sensing temperature on one or more portions on the human body (FIG. 2B second chamber 22 comprising skin contacting surface 16 includes one or more temperature sensors 11 close to the skin [0044] Temperature sensors 11 sense the temperature of the skin and provide feedback to controller 238); 
wherein said thermally conductive layer comprises a thermally conductive elastomer upon which said plurality of temperature sensors are coupled ( [0042] second chamber 22 may be encased in thermally conductive fabric comprising  nylon, polyesters or combinations of the foregoing and a metal such as aluminum, copper, silver or other materials…The thermally conductive fabric may comprise the skin contacting surface 16 of wrap 12…skin contacting surface 16 of chamber 22 includes 
an electronic circuit configured for bi-directionally controlling ([0055] discusses the polarity of the thermoelectric modules can be automatically switched depending on the desired temperature given to the user interface coupled to controller 238) said thermoelectric cooling devices through a user interface ([0054] a user inputs a desired temperature and time duration into user interface, Fig. 4) controlling all desired aspects of operation and displaying information about patient and system operation ([0045] Digital display and control options 23 are operably coupled to electrical power supply and thermoelectric modules 18 and controller 238.  As best seen in FIG. 4 digital display and control options 23 include digital display 25 for displaying temperature and duration of therapy in minutes.  Control options 27 include user controlled input buttons to control temperature and duration of therapy);
wherein said plurality of banks are grouped into more than one group ([0058] discusses multiple thermoelectric modules may be assembled to produce a zone and Fig. 6 illustrates more than one zone “Zone N”);
wherein each said group is controlled separately by said electronic circuit ([0058] Fig. 6 S# represents digital switching functions within microprocessor, which offers various algorithm options for controlling the thermoelectric module zones…power is distributed to the various zones based on sensor input into the controller) configured for controlling said thermoelectric cooling devices in response to a difference in temperature between temperature measured by said temperature sensors and a temperature set point based on cooling and heating (Paragraph [0044] discusses the 
Lee does not teach said plurality of temperature sensors are coupled to allow each of said plurality of temperature sensors to be position in any combination of alignment or intermediate locations between each of said plurality of thermoelectric cooling devices.
However, since shifting the position of said plurality of temperature sensors would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to allow each of said plurality of temperature sensors to be positioned in an y combination of alignment or intermediate locates between each of said plurality of thermoelectric cooling devices, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C).

However, Cheung teaches a device within the same field of invention (thermal control module comprising thermoelectric module for use in warming or cooling the surface of a subject). Cheung incorporates a safety feature if the TEMs move beyond a particular range for core body temperature. Should the temperature move beyond a certain range, an alarm may flash on the computer and the TEMs may automatically be disabled [0038]. Furthermore, alarms are well known in the art to be audible as well as evidenced by Feldman (8,911,380).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an alarm and an automatic emergency shut down of power for the purposes of safety and ensuring the temperature that is being applied to the body via the thermoelectric devices does not exceed a threshold limit. 
While Lee provides for bi-directionally controlling said thermoelectric cooling devices, Lee does not specifically teach wherein said electronic circuit comprises H-bridge controller for bi-directional current control using pulse-width modulation (PWM) and a proportional integrator-differentiator (PID) controller in the feedback loop for controlling each of the m banks of n thermoelectric cooling devices.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an H-bridge controller for bi-directional current control using pulse width modulations (PWM) and a proportional uses a control feedback algorithm such as a proportional, integrative, derivative (PID) controller to determine how much power to supply the peltier.  The microprocessor can then send pulse width modulated (PWM) signals to an H-bridge to supply power to the peltiers.  The direction of current flow through the peltiers can dictate whether the peltiers heat or cool the dock or holes.  The width of the PWM signals (duty cycle) can determine the average voltage, and thus effective power, that can be sent to the peltiers).
Lee is silent about specifically teaching programmed patterns of cooling and heating cycles toward rapidly attaining hypothermia while preventing skin damage.
However, Chiurco teaches a device within the same field of invention ([Abstract] An array of Peltier-effect thermoelectric tiles capable of providing heating and cooling) wherein each group is controlled separately based on programmed patterns of cooling and heating cycles (A program selector includes between one and m toggle switches in a bank that permits the user to select a series of temperature change patterns or sequences.  The program selector is connected to the microcomputer which scans the setting of the toggle switches and controls the array of Peltier effect tiles to produce selected output patterns in series. Fig 6K includes a pre-programmed sequence of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microprocessor/controller in Lee such that it is capable of delivering programmed patters of cooling and heating cycles since Chiurco provides allowing the patient the ability to select different patterns or sequences of hot or cold is essential to avoid adaptation to thermal stimulus (Col 5 lines 60-61). It is the position of the Examiner that it is advantageous to provide cooling and heating cycles because after cooling for a certain time, the user may want to heat the target area to avoid adaptation to thermal stimulus or skin damage. Since Lee provides Chiurco provides for the claimed structure is capable of performing the claimed function of attaining patient cooling while preventing skin damage.  
Regarding claim 2, the combination teaches the limitations of claim 1 and wherein said at least one therapeutic unit is configured for attachment to a body element from one or more portions of the human body and are configured for attachment to the body element selected from the group of body elements consisting of head, neck, legs, arms, chest, and abdomen ([0037] ankles, elbows, knees, and hip).
 




Claims 6, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0117445) in view of Cheung (Pub. No. 2002/0156509), as further evidenced by Hale (2009/0155838) in view of Chiurco (4860748), and in further view of Joseph (2010/0198322).
Regarding claim 6, Lee teaches an apparatus for therapeutic [craniocervical] hypothermia ([Abstract] A system that can be used to provide highly controlled thermal therapy to both cool and heat a skin surface) comprising: 
a plurality of thermoelectric cooling devices interconnected with m banks of n devices per bank ([0012] thermoelectric modules 18 which have a Peltier or Seeback effect and located in the second chamber 22 of the wrap 12 [0043] while four thermoelectric modules are depicted there may be multiple thermoelectric modules utilized) distributed a thermally conductive therapeutic unit (joint conforming wrap 12) configured for conduction thermal transfer ([0042] thermally conductive fabric in contact with the second skin contacting surface 16 of wrap 12 comprising nylon, polyesters or combinations of the foregoing and a metal such as aluminum, copper, silver or other materials) from a first side of said plurality of thermoelectric cooling devices to the [head] one or more portions of the human body to control cooling and warming ([0042] the second skin contacting surface 16 of the wrap 12 in contact with the patient’s skin may be warm or cold depending on the desired therapy);
at least one fluid passageway disposed adjacent to a second side of each of said plurality of thermoelectric cooling devices for transferring thermal energy between said second side of said purity of thermoelectric cooling devices and said at least one fluid passageway;

a thermally conductive layer configured to conform to [the head] one or more portions of a human body for thermal transfer between said plurality of thermoelectric cooling devices and said portions of the human body ([0042] thermally conductive fabric in contact with the second skin contacting surface 16 of wrap 12 comprising nylon, polyesters or combinations of the foregoing and a metal such as aluminum, copper, silver or other materials. The layer is configured to conform since Lee provides the device can entirely be elastomeric such as woven elastic material [0037]);  
a plurality of temperature sensors coupled near an interior surface of said thermally conductive layer, wherein said temperature sensors are configured for sensing temperature on the [head] one or more portions on the human body (FIG. 2B second chamber 22 comprising skin contacting surface 16 includes one or more temperature sensors 11 close to the skin [0044] Temperature sensors 11 sense the temperature of the skin and provide feedback to controller 238); 
wherein said thermally conductive layer comprises a thermally conductive elastomer upon which said plurality of temperature sensors are coupled ( [0042] second chamber 22 may be encased in thermally conductive fabric comprising  nylon, polyesters or combinations of the foregoing and a metal such as aluminum, copper, silver or other materials…The thermally conductive fabric may comprise the skin contacting surface 16 of wrap 12…skin contacting surface 16 of chamber 22 includes 
an electronic circuit configured for bi-directionally controlling ([0055] discusses the polarity of the thermoelectric modules can be automatically switched depending on the desired temperature given to the user interface coupled to controller 238) said thermoelectric cooling devices through a user interface ([0054] a user inputs a desired temperature and time duration into user interface, Fig. 4) controlling all desired aspects of operation and displaying information about patient and system operation ([0045] Digital display and control options 23 are operably coupled to electrical power supply and thermoelectric modules 18 and controller 238.  As best seen in FIG. 4 digital display and control options 23 include digital display 25 for displaying temperature and duration of therapy in minutes.  Control options 27 include user controlled input buttons to control temperature and duration of therapy);
wherein said plurality of banks are grouped into more than one group ([0058] discusses multiple thermoelectric modules may be assembled to produce a zone and Fig. 6 illustrates more than one zone “Zone N”);
wherein each said group is controlled separately by said electronic circuit ([0058] Fig. 6 S# represents digital switching functions within microprocessor, which offers various algorithm options for controlling the thermoelectric module zones…power is distributed to the various zones based on sensor input into the controller) configured for controlling said thermoelectric cooling devices in response to a difference in temperature between temperature measured by said temperature sensors and a temperature set point based on cooling and heating (Paragraph [0044] discusses the 
Lee does not teach said plurality of temperature sensors are coupled to allow each of said plurality of temperature sensors to be position in any combination of alignment or intermediate locations between each of said plurality of thermoelectric cooling devices.
However, since shifting the position of said plurality of temperature sensors would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to allow each of said plurality of temperature sensors to be positioned in any combination of alignment or intermediate locates between each of said plurality of thermoelectric cooling devices, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C).

However, Cheung teaches a device within the same field of invention (thermal control module comprising thermoelectric module for use in warming or cooling the surface of a subject). Cheung incorporates a safety feature if the TEMs move beyond a particular range for core body temperature. Should the temperature move beyond a certain range, an alarm may flash on the computer and the TEMs may automatically be disabled [0038]. Furthermore, alarms are well known in the art to be audible as well as evidenced by Feldman (8,911,380).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an alarm and an automatic emergency shut down of power for the purposes of safety and ensuring the temperature that is being applied to the body via the thermoelectric devices does not exceed a threshold limit. 
While Lee provides for bi-directionally controlling said thermoelectric cooling devices, Lee does not specifically teach wherein said electronic circuit comprises H-bridge controller for bi-directional current control using pulse-width modulation (PWM) and a proportional integrator-differentiator (PID) controller in the feedback loop for controlling each of the m banks of n thermoelectric cooling devices.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an H-bridge controller for bi-directional current control using pulse width modulations (PWM) and a proportional uses a control feedback algorithm such as a proportional, integrative, derivative (PID) controller to determine how much power to supply the peltier.  The microprocessor can then send pulse width modulated (PWM) signals to an H-bridge to supply power to the peltiers.  The direction of current flow through the peltiers can dictate whether the peltiers heat or cool the dock or holes.  The width of the PWM signals (duty cycle) can determine the average voltage, and thus effective power, that can be sent to the peltiers).
Lee is silent about specifically teaching programmed patterns of cooling and heating cycles toward rapidly attaining hypothermia while preventing skin damage.
However, Chiurco teaches a device within the same field of invention ([Abstract] An array of Peltier-effect thermoelectric tiles capable of providing heating and cooling) wherein each group is controlled separately based on programmed patterns of cooling and heating cycles (A program selector includes between one and m toggle switches in a bank that permits the user to select a series of temperature change patterns or sequences.  The program selector is connected to the microcomputer which scans the setting of the toggle switches and controls the array of Peltier effect tiles to produce selected output patterns in series. Fig 6K includes a pre-programmed sequence of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microprocessor/controller in Lee such that it is capable of delivering programmed patters of cooling and heating cycles since Chiurco provides allowing the patient the ability to select different patterns or sequences of hot or cold is essential to avoid adaptation to thermal stimulus (Col 5 lines 60-61). It is the position of the Examiner that it is advantageous to provide cooling and heating cycles because after cooling for a certain time, the user may want to heat the target area to avoid adaptation to thermal stimulus or skin damage. Since Lee provides Chiurco provides for the claimed structure is capable of performing the claimed function of attaining patient cooling while preventing skin damage.  
While Lee provides for the plurality of thermoelectric cooling devices distributed on a thermally conductive structure, it does not teach they are distributed on a thermally conductive scaffolding structure as a thermally conductive collector of a therapeutic unit configured as a helmet.
However, Joseph teaches a device within the same filed of invention ([Abstract] and paragraph [0036] discuss similar conduction heat transfer and temperature sensing mechanism [Abstract] thermal therapy apparatus includes a thermoelectric module with a Peltier unit…Thermally conductive member with a first side abutting the surface of the Peltier unit and a second side for contacting the user’s skin when the apparatus is worn and conforms to the topography of the skin when pressed against the user’s body. Use 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the apparatus to include the plurality of thermoelectric cooling devices, fluid passageway, plurality of sensors, and electronic circuit of Lee in a helmet as taught by Joseph since it teaches the cooling concepts can be applied to a wide variety of product designs to make use of the flexibility and conforming nature of the thermally conductive material where these products may include both rigid and soft portions such as a safety helmet which can be word by race car drivers and firefighters.
Regarding claim 10, the combination teaches the limitations of claim 6. Lee generally provides the device is flexible (the entire device can be comprised of elastomeric structure and is configured to conform to a body part.  Lee further provides wherein each said flexible heat exchange module has at least one internal fluid 
Regarding claim 12, the combination teaches the limitations of claim 6 as previously rejected above. Lee provides for a thermally conductive structure in which said plurality of thermoelectric cooling devices are distributed ([0042]). Likewise Joseph provides a thermally conductive layer in the helmet in which the thermoelectric cooling is distributed (0033] [0054] the thermally conductive member may be provided in a hat/helmet…the softer portion of the helmet includes the thermally conductive material that may be provided in or attached to the helmet band to contact the wearers head such as on their forehead or the like or provided on nearly any interior surface when the helmet is worn).
Regarding claim 13, the combination teaches the limitations of claim 6 as previously rejected above. Lee provides for a thermally conductive elastomeric coating ([0042] thermally conductive fabric in contact with the second skin contacting surface 16 of wrap 12 comprising nylon, polyesters or combinations of the foregoing and a metal such as aluminum, copper, silver or other materials. The layer is configured to conform since Lee provides the device can entirely be elastomeric such as woven elastic material [0037]). 
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0117445) in view of Cheung (Pub. No. 2002/0156509), as further evidenced by Hale (2009/0155838) in view of Chiurco (4860748), Joseph (2010/0198322), and in further view of Lehovec (Patent No. 4,470,263).
Regarding claim 7 the combination teaches the limitations of claim 6. While the combination in view of Joseph teaches the plurality of cooling devices in said helmet structure, the combination is silent about specifically thermoelectric devices on the collar structure and controlling the thermoelectric devices on the helmet structure and said collar structure.
However, Lehovec teaches thermoelectric devices on a neck collar and further teaches controlling the thermoelectric devices on the neck collar and helmet (Figs 3 and 5), wherein the Peltier cells are in intimate thermal contact with portions of the body such that the cold plate faces the skin and the hot plate faces the ambient. In Fig. 5 teaches Peltier cells 41 and 42 on a helmet and neck collar respectively.  The cold plates 5 of these Peltier cells connect to curved flat heat pipes 51 and 52 to provide cooled forehead and neck collars similar to that shown in FIG. 3.  The heat pipes 51 and 52 distribute the cooling action of the Peltier cells 41 and 42 over larger skin area; Col 4 lines 32-50.  In Fig. 3 the device may include a metallized cloth layer 34 between the heat pipe and the skin; Col. 4 lines 8-20. 
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0117445) in view of Cheung (Pub. No. 2002/0156509), as further evidenced by Hale (2009/0155838) in view of Chiurco (4860748), Joseph (2010/0198322), and in further view of Giuliani (Pub. No. 2015/0238349).
Regarding claim 11, the combination teaches the limitations of claim 10 as previously rejected above. While Lee provides its components are configured to be on different layers/chambers (TEM on one layer , fluid reservoir another layer), Lee does not teach wherein said flexible heat exchange modules are configured with at least two layers with said thermoelectric cooling devices and said at least one internal fluid passageway on different layers.
However, Giuliani teaches a device within the same field of invention (thermal therapy via thermoelectric modules). Giuliani teaches wherein said flexible heat exchange modules are configured with at least two layers with said thermoelectric cooling devices and said at least one internal fluid passageway on different layers (the passageways are between two layers external with respect to the heat generating surface and are present on different portions across the therapeutic unit Fig. 9).  
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to include the thermoelectric cooling .
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0117445) in view of Cheung (Pub. No. 2002/0156509), as further evidenced by Hale (2009/0155838) in view of Chiurco (4860748), Joseph (2010/0198322), and in further view of Levinson (Pub. No. 2008/0077211).
Regarding claim 15, the combination teaches the limitations of claim 6 as previously rejected above. Lee generally provides the device is portable Figs 2-3. Lee is silent about specifically teaching the device is configured to operate with available AC or DC power sources.
However Levinson teaches the cooling unit can use a normal voltage power supply VAC because the power consumption is not excessive [0056]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit such that the apparatus is configured to operate with available AC or DC power sources since Levinson teaches this enables the system to be used in hospitals, clinics, and small offices without more costly high voltage electrical systems.
Claim 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0117445) in view of Cheung (Pub. No. 2002/0156509), as further evidenced by Hale (2009/0155838) in view of Chiurco (4860748), Joseph (2010/0198322), Lehovec (Patent No. 4,470,263), Zaveri (2015/0223971) and in further view of Sites (5,730,720).

a plurality of thermoelectric cooling devices interconnected with m banks of n devices per bank ([0012] thermoelectric modules 18 which have a Peltier or Seeback effect and located in the second chamber 22 of the wrap 12 [0043] while four thermoelectric modules are depicted there may be multiple thermoelectric modules utilized) distributed a thermally conductive therapeutic unit (joint conforming wrap 12) configured for conduction thermal transfer ([0042] thermally conductive fabric in contact with the second skin contacting surface 16 of wrap 12 comprising nylon, polyesters or combinations of the foregoing and a metal such as aluminum, copper, silver or other materials) from a first side of said plurality of thermoelectric cooling devices to the [head] one or more portions of the human body to control cooling and warming ([0042] the second skin contacting surface 16 of the wrap 12 in contact with the patient’s skin may be warm or cold depending on the desired therapy);
at least one fluid passageway disposed adjacent to a second side of each of said plurality of thermoelectric cooling devices for transferring thermal energy between said second side of said purity of thermoelectric cooling devices and said at least one fluid passageway;
fluid circulator and heat exchanger configured for pumping a fluid through said at least one fluid passageway ([0053] Fluid flow conduit 314 supplies thermal fluid from the heat exchanger unit 230 pumped by fluid distribution pump 232.  Fluid flow conduit 316 returns thermal fluid from the thermoelectric modules 18 to the heat exchanger 230);

a plurality of temperature sensors coupled near an interior surface of said thermally conductive layer, wherein said temperature sensors are configured for sensing temperature on the [head and neck] one or more portions on the human body (FIG. 2B second chamber 22 comprising skin contacting surface 16 includes one or more temperature sensors 11 close to the skin [0044] Temperature sensors 11 sense the temperature of the skin and provide feedback to controller 238); 
an electronic circuit configured for bi-directionally controlling ([0055] discusses the polarity of the thermoelectric modules can be automatically switched depending on the desired temperature given to the user interface coupled to controller 238) said thermoelectric cooling devices through a user interface ([0054] a user inputs a desired temperature and time duration into user interface, Fig. 4) controlling all desired aspects of operation and displaying information about patient and system operation ([0045] Digital display and control options 23 are operably coupled to electrical power supply and thermoelectric modules 18 and controller 238.  As best seen in FIG. 4 digital display and control options 23 include digital display 25 for displaying temperature and duration 
wherein said plurality of banks are grouped into more than one group ([0058] discusses multiple thermoelectric modules may be assembled to produce a zone and Fig. 6 illustrates more than one zone “Zone N”);
wherein each said group is controlled separately by said electronic circuit ([0058] Fig. 6 S# represents digital switching functions within microprocessor, which offers various algorithm options for controlling the thermoelectric module zones…power is distributed to the various zones based on sensor input into the controller) configured for controlling said thermoelectric cooling devices in response to a difference in temperature between temperature measured by said temperature sensors and a temperature set point based on cooling and heating (Paragraph [0044] discusses the temperature sensors 11 sense the temperature of the skin and provide feedback to controller 238 to regulate the temperature of the thermal fluid in contact with the thermoelectric modules. Paragraph [0054] discusses the controller activates the fluid circulation pump based on user input of a desired temperature and time duration. For cooling, the thermal fluid is configured to remove heat from the hot side of the thermoelectric modules and recirculates back to the heat exchanger 230 and the cycle repeats. The TEMs 18 provide for a cooling effect via thermally conductive fabric. [0055] If a user desires a heating therapy effect, the user inputs the desired temperature and time duration into the user interface operably coupled to controller 238.  The controller 238 sends a signal to thermoelectric modules 18 to reverse polarity thus turning the "cold" skin side to a "hot" skin side).

However, Cheung teaches a device within the same field of invention (thermal control module comprising thermoelectric module for use in warming or cooling the surface of a subject). Cheung incorporates a safety feature if the TEMs move beyond a particular range for core body temperature. Should the temperature move beyond a certain range, an alarm may flash on the computer and the TEMs may automatically be disabled [0038]. Furthermore, alarms are well known in the art to be audible as well as evidenced by Feldman (8,911,380).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an alarm and an automatic emergency shut down of power for the purposes of safety and ensuring the temperature that is being applied to the body via the thermoelectric devices does not exceed a threshold limit. 
While Lee provides for bi-directionally controlling said thermoelectric cooling devices, Lee does not specifically teach wherein said electronic circuit comprises H-bridge controller for bi-directional current control using pulse-width modulation (PWM) and a proportional integrator-differentiator (PID) controller in the feedback loop for controlling each of the m banks of n thermoelectric cooling devices.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an H-bridge controller for bi-directional current control using pulse width modulations (PWM) and a proportional uses a control feedback algorithm such as a proportional, integrative, derivative (PID) controller to determine how much power to supply the peltier.  The microprocessor can then send pulse width modulated (PWM) signals to an H-bridge to supply power to the peltiers.  The direction of current flow through the peltiers can dictate whether the peltiers heat or cool the dock or holes.  The width of the PWM signals (duty cycle) can determine the average voltage, and thus effective power, that can be sent to the peltiers).
Lee is silent about specifically teaching programmed patterns of cooling and heating cycles toward rapidly attaining hypothermia while preventing skin damage.
However, Chiurco teaches a device within the same field of invention ([Abstract] An array of Peltier-effect thermoelectric tiles capable of providing heating and cooling) wherein each group is controlled separately based on programmed patterns of cooling and heating cycles (A program selector includes between one and m toggle switches in a bank that permits the user to select a series of temperature change patterns or sequences.  The program selector is connected to the microcomputer which scans the setting of the toggle switches and controls the array of Peltier effect tiles to produce selected output patterns in series. Fig 6K includes a pre-programmed sequence of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microprocessor/controller in Lee such that it is capable of delivering programmed patters of cooling and heating cycles since Chiurco provides allowing the patient the ability to select different patterns or sequences of hot or cold is essential to avoid adaptation to thermal stimulus (Col 5 lines 60-61). It is the position of the Examiner that it is advantageous to provide cooling and heating cycles because after cooling for a certain time, the user may want to heat the target area to avoid adaptation to thermal stimulus or skin damage. Since Lee provides Chiurco provides for the claimed structure is capable of performing the claimed function of attaining patient cooling while preventing skin damage.  
While Lee provides for the plurality of thermoelectric cooling devices distributed on a thermally conductive structure, it does not teach they are distributed on a thermally conductive scaffolding structure as a thermally conductive collector of a therapeutic unit comprising a helmet and collar.
However, Joseph teaches a device within the same filed of invention ([Abstract] and paragraph [0036] discuss similar conduction heat transfer and temperature sensing mechanism [Abstract] thermal therapy apparatus includes a thermoelectric module with a Peltier unit…Thermally conductive member with a first side abutting the surface of the Peltier unit and a second side for contacting the user’s skin when the apparatus is worn and conforms to the topography of the skin when pressed against the user’s body. Use 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the apparatus to include the plurality of thermoelectric cooling devices, fluid passageway, plurality of sensors, and electronic circuit of Lee in a helmet as taught by Joseph since it teaches the cooling concepts can be applied to a wide variety of product designs to make use of the flexibility and conforming nature of the thermally conductive material where these products may include both rigid and soft portions such as a safety helmet which can be word by race car drivers and firefighters.
While the combination in view of Joseph teaches the plurality of cooling devices in said helmet structure, the combination is silent about specifically thermoelectric devices on the collar structure and controlling the thermoelectric devices on the helmet structure and said collar structure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit to control the thermoelectric cooling devices in said helmet structure and said collar structure for the purposes of providing heat relief and control the skin temperature to avoid cold pain; Col. 3 lines 1-6.
The combination is silent about teaching wherein said plurality of temperature sensors are coupled to a multiplexor allowing said electronic circuit to read each temperature sensor within said plurality of temperature sensors, as well as reading additional sensors coupled to a patient for monitoring vital signs including body temperature, heart rate and blood pressure.
 However, Zaveri teaches the components of the control system 68 are multiplexer all in communication with sensing elements [0072]. Zaveri provides for a thermal therapy device for the head wherein a multiplexor 180 selects the appropriate 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit to provide for the claimed multiplexor since it is capable of selecting a sensing element to be measured or activated for the purpose of monitoring and controlling the cooling across the targeted body portion. 
While Lee provides for sensors measuring body temperature the combination is silent about specifically teaching the multiplexor reading additional sensors for monitoring vital signs including heart rate and blood pressure.
However, Sites teaches monitoring system 200 provides additional sensor probes for measuring various parameters of patient 99, which provide monitoring and control in addition to the probes of ECC 300 as shown in FIG. 3… each analog signal (each representing a separate physical parameter which is being measured such as pressure, flow rate, or temperature) is fed into one or more multiplexor ("mux") 121, such as a CMOS CD4051 part, within interface circuit 120... The sensor probes of ECC 300 include, for example, devices for measuring the pressure in the blood circuit, the speed of and/or blood-flow rate through blood pump 320, the temperature gain of blood through heat exchanger 330, the   (Col. 11 lines 40-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional sensors for monitoring vital signs for the purposes of measuring the various parameters of the patient and ensure. 

Claim 19 recites the same limitations of claim 10 and 16 as previously rejected above. 
	Response to Arguments
Applicant’s remarks filed on 9/17/2020 have been fully considered. Upon further consideration of the claims and in further view of Applicant’s amendments a new grounds of rejection is set forth over Lee (2019/0117445) in view of Cheung (Pub. No. 2002/0156509), as further evidenced by Hale (2009/0155838) and in further view of Chiurco (4860748) for claim 1, over Lee (2019/0117445) in view of Cheung (Pub. No. 2002/0156509), as further evidenced by Hale (2009/0155838) in view of Chiurco (4860748), and in further view of Joseph (2010/0198322) for claim 6, and over Lee (2019/0117445) in view of Cheung (Pub. No. 2002/0156509), as further evidenced by Hale (2009/0155838) in view of Chiurco (4860748), Joseph (2010/0198322), Lehovec (Patent No. 4,470,263), Zaveri (2015/0223971) and in further view of Sites (5,730,720) for claim 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kumar (2006/0262818) provides for microcontroller based thermoelectric cooler controller comprising thermoelectric cooler (TEC) , H-bridge switch for switching current 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794